Citation Nr: 1425947	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  10-27 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral knee disability, and, if so, whether service connection is warranted.  

2.  Entitlement to service connection for a psychiatric disability, to include due to major depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to May 1988.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2009 and June 2009 rating decisions of the of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The RO adjudicated the psychiatric claim in the February 2009 decision and adjudicated the bilateral knee claim in the June 2009 decision.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his April 2012 substantive appeal, the Veteran requested a Board hearing via live videoconference.  In a letter received in February 2014, his representative clarified that the Veteran was requesting that the postponed videoconference hearing be held at the RO in Providence, Rhode Island.  A remand is therefore necessary to ensure that the Veteran is scheduled for the requested hearing.   

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a live videoconference Board hearing in accordance with the docket number of this appeal, in the order that the request was received.  Notify the Veteran of the time and place to report for the scheduled hearing. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



